      Case 3:20-cv-01868-BEN-LL Document 8 Filed 12/22/20 PageID.43 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULIUS GIMUTAO,                                     Case No.: 3:20-cv-1868-BEN-LL
12                                      Plaintiff,
                                                         ORDER GRANTING UNOPPOSED
13   v.                                                  MOTIONS TO STRIKE AND
                                                         TRANSFER VENUE
14   UNITED STATES OF AMERICA
15                                   Defendant.          [ECF Nos. 4, 5]
16
17         On September 21, 2020, Plaintiff Julius Gimutao filed a Complaint against
18   Defendant United States of America seeking monetary damages. ECF No. 1. Gimutao
19   alleged four claims for injuries suffered while he was allegedly working onboard SBX-1,
20   a sea-based x-band radar vessel operated by the United States. On November 23, 2020,
21   the United States filed (1) a Motion to Strike Plaintiff’s Jury Demand, ECF No. 4, and (2)
22   a Motion to Transfer Venue to the United States District Court for the District of Hawaii,
23   ECF No. 5.
24   I.    DISCUSSION
25         In support of its Motion to Strike, the United States argues that Gimutao has
26   brought suit under the Public Vessels Act (46 U.S.C. §§ 31101, et seq.) and the Suits in
27   Admiralty Act (46 U.S.C. §§ 30901, et seq.), both of which are limited waivers of
28   sovereign immunity by the United States, but neither of which provides the right to a jury
                                                     1
                                                                               3:20-cv-1868-BEN-LL
      Case 3:20-cv-01868-BEN-LL Document 8 Filed 12/22/20 PageID.44 Page 2 of 3



1    trial. See 46 U.S.C. § 30903(b) (providing that “[a] claim against the United States . . .
2    under [the Suits in Admiralty Act] shall be tried without a jury”); United States v. United
3    Cont’l Tuna Corp., 425 U.S. 164, 171 (1976) (noting that suits brought under the Public
4    Vessels Act shall be subject to and proceed in accordance with the provisions of the Suits
5    in Admiralty Act). Gimutao filed a notice of non-opposition to the Motion to Strike.
6    ECF No. 6. The Court agrees that Gimutao is not entitled to a jury trial for his claims.
7    As there is no legal basis for a jury trial demand, the Motion to Strike is GRANTED, and
8    the jury trial demand is stricken from the Complaint.
9          In support of its Motion to Transfer Venue, the United States argues that it “is only
10   subject to suit ‘in the district court of the United States for the district in which the vessel
11   . . . [charged with creating the liability] is found within the United States.’” Mot., ECF
12   No. 5, 5 (quoting 46 U.S.C. § 31104(a)). A public vessel is “found” in the district in
13   which it is physically present when the complaint is filed. See Sherman v. United States,
14   246 F. Supp. 547, 548 (W.D. Mich. 1965). However, if a vessel is not within the
15   territorial waters of the United States, a plaintiff may bring a Public Vessels Act action in
16   the district in which he resides. 46 U.S.C. § 31104.
17         The Complaint in this matter was filed on September 21, 2020. ECF No. 1. The
18   Complaint alleges “[t]he vessel identified as SBX-1 is not currently known to be []
19   located in the territorial waters of the United States.” ECF Nos. 1, 2. However, the
20   United States has attached to its Motion to Transfer a declaration containing SBX-1’s log
21   book for the day the Complaint was filed, which indicates SBX-1 was moored at Pier F-
22   13 in Pearl Harbor, Hawaii, on September 21, 2020, within the territorial waters of the
23   United States. Young Decl., ECF No. 5-2, Ex. A. The Court finds this log book to be
24   competent evidence of SBX-1’s location for purposes of this motion. See, e.g., Chilean
25   Line Inc. v. Main Ship Repair Corp., 232 F. Supp. 907, 908 (S.D.N.Y. 1964) (using
26   affidavits to establish the locations of two ships for purposes of evaluating proper forum
27   under the Public Vessels Act). Moreover, Gimutao does not oppose transfer. See ECF
28   No. 7. Accordingly, the Motion to Transfer is GRANTED.
                                                    2
                                                                                    3:20-cv-1868-BEN-LL
      Case 3:20-cv-01868-BEN-LL Document 8 Filed 12/22/20 PageID.45 Page 3 of 3



1    II.   CONCLUSION
2          The United States’ Motion to Strike is GRANTED. ECF No. 6. This action is
3    TRANSFERRED to the United States District Court for the District of Hawaii for further
4    proceedings pursuant to 28 U.S.C. § 1406(a).
5          IT IS SO ORDERED.
6
7    Date: December 22, 2020                    __________________________________
                                                HON. ROGER T. BENITEZ
8
                                                United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
                                                                           3:20-cv-1868-BEN-LL
